FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEON WADE,                                       No. 12-15252

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00599-AWI-
                                                 BAM
  v.

FRESNO POLICE DEPARTMENT; et al.,                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       California state prisoner Deon Wade appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging excessive force in

connection with his arrest for providing false information to a peace officer. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Garcia v. County of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Merced, 639 F.3d 1206, 1208 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment on the basis of

qualified immunity because Wade failed to show that at the time of his arrest, the

law was clearly established that a reasonable officer in defendants’ position would

have known that the use of non-lethal force was unconstitutional. See Pearson v.

Callahan, 555 U.S. 223, 232 (2009) (defendants are entitled to qualified immunity

where there is no violation of plaintiff’s constitutional right or the right at issue

was not “clearly established”); Norwood v. Vance, 591 F.3d 1062, 1068 (9th Cir.

2010) (“The relevant, dispositive inquiry . . . is whether it would be clear to a

reasonable officer that his conduct was unlawful in the situation he confronted.”

(emphasis, citations, and internal quotation marks omitted)).

      AFFIRMED.




                                            2                                       12-15252